Case 0:18-cv-62593-DPG Document 132 Entered on FLSD Docket 04/19/2019 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 18-cv-62593-DPG


                                                          :
  Federal Trade Commission,
                                                          :
                                                          :
                            Plaintiff,
                                                          :
          v.
                                                          :
                                                          :
  Simple Health Plans, LLC, et al.,
                                                          :
                                                          :
                            Defendants.
                                                          :

      AMANDRA HICKS’ MEMORANDUM OF LAW IN OPPOSITION TO RECEIVER’S
       MOTION FOR ORDER DIRECTING HOMER BONNER JACOBS, P.A., TO TURN
                   OVER SETTLEMENT FUNDS TO RECEIVER

          Amandra Hicks (“Hicks”), through counsel, hereby submits this memorandum of law in

  opposition to the motion for order directing Homer Bonner Jacobs, P.A. to turn over settlement

  funds, filed by Michael I. Goldberg, as court-appointed receiver (Doc. No. 90).

                                               BACKGROUND

          On October 26, 2018, Hicks entered into a settlement agreement and release (the

  “Settlement Agreement”) with Simple Health Plans, LLC (“Simple Health”).1                           Under the

  Settlement Agreement, Simple Health was to pay Hicks and her counsel $55,000.00 (the

  “Settlement Funds”) and Hicks agreed to release Simple Health from, inter alia, potential

  Telephone Consumer Protection Act, 47 U.S.C. § 227 claims and agreed to dismiss with

  prejudice a lawsuit filed in the Middle District of Florida, Hicks v. Health Insurance Innovations,

  Inc., Case No. 8:18-cv-00216-WFJ-AEP.




  1
   A copy of the Settlement Agreement is attached as Composite Exhibit A to the Receiver’s Motion and is available
  at Doc. No. 90-1.
Case 0:18-cv-62593-DPG Document 132 Entered on FLSD Docket 04/19/2019 Page 2 of 7



          Both parties executed the agreement on October 26, 2018. On October 29, 2018 Hicks

  filed a Stipulation of Dismissal in the underlying action.

          Prior to the execution of the Settlement Agreement, counsel for Simple Health

  represented that it already held the Settlement Funds of $55,000.00, was holding the funds in

  escrow, and the funds were to be transferred to Hicks’s counsel’s client trust account.

          On October 29, 2018, the Federal Trade Commission filed this action against, inter alia,

  Simple Health.

          On October 31, 2018, the Court entered a temporary restraining order with asset freeze

  and appointed Michael Goldberg as temporary receiver (the “Receiver”).

          On November 20, 2018, the Receiver emailed counsel for Hicks stating that he instructed

  counsel for Simple Health, Homer Bonner Jacobs, P.A., to not pay the Settlement Funds to Hicks

  and that he would be moving the court to “direct Homer and Bonner to forward us the funds.”

  On March 8, 2019, the Receiver filed its Motion for Order Directing Homer Bonner Jacobs, P.A.

  to Turn Over Settlement Funds to Receiver (the “Motion”). (Doc. No. 90).

          This Opposition follows.

                                                ARGUMENT

     I.   THE SETTLEMENT FUNDS ARE NOT PROPERTY OF THE RECEIVERSHIP
          ESTATE

          The Eleventh Circuit has confirmed that under Florida law “‘funds that are deposited into

  an escrow account by a debtor, for the benefit of others, cannot be characterized as property of

  the estate.’” In re Scanlon, 239 F.3d 1195, 1198 (11th Cir. 2001) (quoting In re S.E.L. Maduro

  (Fla.), Inc., 205 B.R. 987, 990–91 (Bankr. S.D. Fla. 1997)). As relevant here, where a party

  deposits funds into a temporary escrow account in accordance with a settlement agreement

  requiring that it do so, those funds are not for the benefit of the depositor notwithstanding that

                                                   2
Case 0:18-cv-62593-DPG Document 132 Entered on FLSD Docket 04/19/2019 Page 3 of 7



  the funds were meant to preclude further litigation against that party; instead, the true

  beneficiaries of the settlement funds are the victims who have been wronged by the depositor

  and who are entitled to the funds according to a settlement agreement. Id. (“it is clear that the

  $650,000 was not intended to benefit the Debtor. Although Trustee Dzikowski argues that the

  settlement funds were meant to benefit the Debtor by precluding any further litigation against

  him by the NASD, the true beneficiaries of the settlement funds were clearly the NASD

  customers defrauded by the Debtor.”).

         As in Scanlon, in this case, when Simple Health deposited the Settlement Funds into

  Simple Health’s counsel’s account in order to complete the payment required under the

  Settlement Agreement, the Settlement Funds were not intended to benefit Simple Health. See id.

  Instead, the true beneficiary of those funds was Hicks, the party whose rights were allegedly

  violated by Simple Health and the party to whom Simple Health agreed to pay the Settlement

  Funds in exchange for a release. Because the funds were not intended to benefit Simple Health

  when they were placed in the escrow account, the funds “cannot be characterized as property of

  [Simple Health or the Receivership Estate].” In re Scanlon, 239 F.3d at 1198.

         Moreover, the Settlement Funds were transferred into the account before the Court

  appointed the Receiver and entered a temporary restraining order on October 31, 2018. In

  addition, the predicate acts that required that the Settlement Funds be transferred to Hicks – the

  execution of the Settlement Agreement and the filing of the Stipulation of Dismissal – each

  occurred before October 31, 2018; as noted, the Settlement Agreement was executed on October

  26, 2018 and sent to counsel for Simple Health on October 29, 2018, and the stipulation of

  dismissal was filed on October 29, 2018. While the Receiver contends the settlement was not

  “finalized” by October 31, 2018, (Motion at p. 2), it is merely referring to the fact that Simple



                                                  3
Case 0:18-cv-62593-DPG Document 132 Entered on FLSD Docket 04/19/2019 Page 4 of 7



  Health’s counsel had not yet released the funds to Hicks and her counsel. However, because the

  Settlements Funds no longer benefitted Simple Health once they were held in escrow by Simple

  Health’s counsel and were instead intended to benefit Hicks, the funds were no longer the

  property of Simple Health at that time, and the fact that they had not actually been physically

  released to Hicks yet is immaterial.

         In its Motion, the Receiver relies heavily on the unpublished decision in In re B&B

  Plastics, Inc., 2005 WL 3198656, at *9 (Bankr. S.D. Fla. Aug. 10, 2005). However, B&B

  Plastics is easily distinguishable from the facts of this case. First, in B&B Plastics, the Court

  held that the money paid into the attorney trust account was “not a direct proxy for damages.”

  Id., 2005 WL 3198656, at *6. In distinguishing Scanlon, the court in B&B Plastics observed that

  “the money in the temporary escrow in Scanlon was specifically deposited there to compensate

  the victims of the debtor’s wrongdoing. The claimants to the fund presumably would have

  received a distribution if they showed that they were victims of the debtor’s fraud . . . In this

  case, the funds, while meant for the Plaintiff as royalties from the licensing agreement, are not

  clearly the Plaintiff’s property.” Id., 2005 WL 3198656, at *9; see also In re: Leslie Lopez

  Roman & Donna Barahona Roman Debtors Robert S. Whitmore (Tr.), Plaintiff v. Innovation

  Ventures, LLC, & Int'l IP Holdings, LLC Defendants, 2019 WL 1496153, at *6 (Bankr. C.D. Cal.

  Mar. 27, 2019). Unlike in B&B Plastics (but like Scanlon), here the Settlement Funds were

  explicitly deposited by Simple Health for the sole purpose of compensating, in the agreed

  amount, Hicks for alleged violations of the TCPA, as set forth in the Settlement Agreement. It is

  undisputed that but for the Receiver’s directions to Simple Health’s counsel not to release the

  Settlement Funds, Hicks is otherwise entitled to the funds.

         Second, in B&B Plastics “the funds held by [the Debtor’s attorney] were not deposited



                                                  4
Case 0:18-cv-62593-DPG Document 132 Entered on FLSD Docket 04/19/2019 Page 5 of 7



  by agreement or court order” and “there [wa]s no evidence as to the conditions that would trigger

  the release of the funds.” In re B&B Plastics, Inc., 2005 WL 3198656, at *10. By contrast, here

  the Settlement Funds were deposited pursuant to the Settlement Agreement and the condition

  that would trigger the release of the funds was Hick’s execution of the Settlement Agreement

  and filing of a stipulation of dismissal. (Settlement Agreement at p. 1 (“For and in consideration

  of the releases described in Paragraph 3, and the performance of other obligations provided

  herein, Simple Health shall cause to be paid a total of fifty-five thousand dollars ($55,000) to

  Ms. Hicks (the “Settlement Funds”) to be paid within twenty (20) days after the joint stipulation

  of dismissal with prejudice described in Paragraph 1 is filed and this Agreement is executed by

  Ms. Hicks and delivered by electronic mail to Simple Health’s attorneys at the e-mail addresses

  below and receipt of the W-9 form from Lemberg Law LLC. Payment shall be made by delivery

  of a check payable to Lemberg Law Client Trust Account.”)).

         Third, in B&B Plastics the funds at issue were themselves contested funds in a “contested

  account.” In re B&B Plastics, Inc., 2005 WL 3198656, at *9-10 (“The District Court did not

  indicate that if the Plaintiff was successful in its patent infringement case, then he would receive

  the funds in Bagdasarian’s trust account.”). Unlike B&B Plastics, here there is no dispute that

  Hicks is otherwise entitled to the funds at issue notwithstanding the Receiver’s attempts to secure

  those funds. Indeed, the Receiver itself acknowledges that Hicks is a “legitimate creditor.”

  (Motion at p. 8).

         In short, this is unlike the situation at issue in B&B Plastic. Instead, the facts here fall

  squarely within the Eleventh Circuit’s decision in Scanlon. As in that case, the funds were no

  longer the property of the depositor once they were placed in escrow.             Accordingly, the

  Receiver’s Motion must be denied.



                                                   5
Case 0:18-cv-62593-DPG Document 132 Entered on FLSD Docket 04/19/2019 Page 6 of 7



                                          CONCLUSION

         For the foregoing reasons, Hicks respectfully request that the Court deny the Receiver’s

  Motion to Turn Over Settlement Funds.

  Dated: April 19, 2019
                                                     Respectfully submitted,

                                             By:     /s/ Janelle A. Weber
                                                     Janelle A. Weber
                                                     Law Office of Janelle A. Weber
                                                     1520 W. Cleveland St., Ste. A
                                                     Tampa, FL 33606

                                                     Of Counsel to:
                                                     LEMBERG LAW, LLC
                                                     43 Danbury Road
                                                     Wilton, CT 06897
                                                     Telephone: (203) 653-2250
                                                     Facsimile: (203) 653-3424

                                                     Attorneys for Amandra Hicks




                                                6
Case 0:18-cv-62593-DPG Document 132 Entered on FLSD Docket 04/19/2019 Page 7 of 7



                                 CERTIFICATE OF SERVICE
         I hereby certify that a true copy of the above document was served upon the attorney of

  record for each other party using the Court’s CM/ECF system.

                                                       /s/ Janelle A. Weber
                                                     Janelle A. Weber




                                                 7
